UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21462 Tortoise Energy Infrastructure Corporation (Exact name of registrant as specified in charter) 11550 Ash Street, Suite 300, Leawood, KS 66211 (Address of principal executive offices) (Zip code) Terry Matlack Diane Bono 11550 Ash Street, Suite 300, Leawood, KS 66211 (Name and address of agent for service) 913-981-1020 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period:August 31, 2014 Item 1. Schedule of Investments. Tortoise Energy Infrastructure Corporation SCHEDULE OF INVESTMENTS (Unaudited) August 31, 2014 Shares Fair Value Master Limited Partnerships and Related Companies - 176.6% (1) Crude/Refined Products Pipelines - 80.5% (1) United States - 80.5% (1) Buckeye Partners, L.P. $ Enbridge Energy Partners, L.P. Genesis Energy L.P. Holly Energy Partners, L.P. Magellan Midstream Partners, L.P. MPLX LP NuStar Energy L.P. Oiltanking Partners, L.P. PBF Logistics LP Phillips 66 Partners LP Plains All American Pipeline, L.P. (2) Rose Rock Midstream, L.P. Sunoco Logistics Partners L.P. Tesoro Logistics LP Valero Energy Partners LP Natural Gas/Natural Gas Liquids Pipelines - 63.7% (1) United States - 63.7% (1) Crestwood Midstream Partners LP El Paso Pipeline Partners, L.P. Energy Transfer Equity, L.P. Energy Transfer Partners, L.P. Enterprise Products Partners L.P. EQT Midstream Partners, LP Kinder Morgan Management, LLC (3) ONEOK Partners, L.P. Regency Energy Partners LP Spectra Energy Partners, LP Williams Partners L.P. Natural Gas Gathering/Processing - 32.4% (1) United States - 32.4% (1) Access Midstream Partners, L.P. DCP Midstream Partners, LP EnLink Midstream Partners, LP MarkWest Energy Partners, L.P. Summit Midstream Partners, LP Targa Resources Partners LP Western Gas Partners LP Total Master Limited Partnerships and Related Companies (Cost $1,975,178,110) Common Stock - 0.7%(1) Crude/Refined Products Pipelines - 0.7%(1) United States - 0.7% (1) Plains GP Holdings, L.P. (Cost $13,572,477) Short-Term Investment - 0.0% (1) United States Investment Company - 0.0% (1) Fidelity Institutional Money Market Portfolio - Class I, 0.05% (4) (Cost $120,665) Total Investments - 177.3% (1) (Cost $1,988,871,252) Interest Rate Swap Contracts - (0.0%) (1) $135,000,000 notional - Unrealized Depreciation ) Other Assets and Liabilities - (52.1%) (1) ) Senior Notes - (20.2%) (1) ) Mandatory Redeemable Preferred Stock at Liquidation Value - (5.0%) (1) ) Total Net Assets Applicable to Common Stockholders - 100.0% (1) $ Calculated as a percentage of net assets applicable to common stockholders. A portion of the security is segregated as collateral for the unrealized depreciation of interest rate swap contracts of $742,216. Security distributions are paid-in-kind. Rate indicated is the current yield as of August 31, 2014. Various inputs are used in determining the fair value of the Company’s financial instruments.These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical investments Level 2 – other significant observable inputs (including quoted prices for similar investments, market corroborated inputs, etc.) Level 3 – significant unobservable inputs (including the Company’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following table provides the fair value measurements of applicable Company assets by level within the fair value hierarchy as of August 31, 2014.These assets are measured on a recurring basis. Fair Value at Description August 31, 2014 Level 1 Level 2 Level 3 Assets Equity Securities: Common Stock(a) $ $ $
